                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                     CRIMINAL NO. 1:17CR32-02
                                                 (Judge Keeley)

MICHAEL WESLEY,

                  Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1506),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On October 11, 2019, the defendant, Michael Wesley (“Wesley”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count Thirty-

Seven of the Superseding Indictment. After Wesley stated that he

understood that the magistrate judge is not a United States

district judge, he consented to tendering his plea before the

magistrate judge. Previously, this Court had referred the guilty

plea to the magistrate judge for the purposes of administering the

allocution pursuant to Federal Rule of Criminal Procedure 11,

making    a   finding   as   to   whether   the   plea   was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.

     Based upon Wesley’s statements during the plea hearing and the

testimony of Mark Trump, Officer, Mon County Drug Task Force, the

magistrate judge found that Wesley was competent to enter a plea,
USA v. WESLEY                                          1:17CR32-02

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1506),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

that the plea was freely and voluntarily given, that he was aware

of the nature of the charges against him and the consequences of

his plea, and that a factual basis existed for the tendered plea.

The magistrate judge entered a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) (dkt. no. 1506) finding a

factual basis for the plea and recommending that this Court accept

Wesley’s plea of guilty to Count Thirty-Seven of the Superseding

Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Wesley’s guilty plea, and ADJUGES him GUILTY of the crime

charged in Count Thirty-Seven of the Superseding Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it




                                2
USA v. WESLEY                                                  1:17CR32-02

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1506),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

has received and reviewed the presentence report prepared in this

matter.

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

        1.   The Probation Officer shall undertake a presentence

investigation of Wesley, and prepare a presentence report for the

Court;

        2.   The Government and Wesley shall provide their versions of

the offense to the probation officer by November 5, 2019;

        3.   The presentence report shall be disclosed to Wesley,

defense counsel, and the United States on or before December 20,

2019;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

        4.   Counsel may file written objections to the presentence

report on or before January 8, 2020;

        5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before January 17, 2020;

and




                                      3
USA v. WESLEY                                                 1:17CR32-02

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1506),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     6.     Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the

factual basis from the statements or motions, on or before January

17, 2020.

     The magistrate judge remanded Wesley to the custody of the

United States Marshal Service.

     The    Court   will   conduct    the   sentencing   hearing   for   the

defendant on January 29, 2020 at 1:00 P.M. at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: October 28, 2019


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
